DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on August 5, 2022 is acknowledged.  The examiner agrees that claims 1-5, 8-16, and 18-20 are readable on the elected species, however, the examiner disagrees that claim 17 is readable on the elected species.  Specifically, claim 17 recites that the pair of links extend from the housing at non-parallel angles relative to one another, which is a feature of non-elected Species V, shown in Figure 21 and discussed in Paragraph 76 of the specification.  Therefore, claims 6, 7, and 17 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least a pair of latches mounted on both a secondary door and a primary door of a vehicle, as suggested by the phrase “at least one of a secondary door of the vehicle and a primary door of the vehicle” in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 15, 20, 26’ 28’, 20’, 23’, 30’, 32’, 14’, 3’, 21’, 24’, 25’, 22’, 36’, 104’, 100’, 1411, 1412, 261, 262, and 26n.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 42’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character “96” in Figure 20b does not include an associated arrow.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-5, 9, 10, 12, 14, 16, and 18-20 are objected to because of the following informalities:  
In regards to claim 1, line 2, the phrase “via a respective at least pair of links” should be changed to “via at least a pair of respective links,” in line 3, the phrase “the at least pair of latches” should be changed to “the at least a pair of latches,” in line 6, the phrase “a load balancer element mounted” should be changed to “a load balancer assembly movably mounted,” in line 7, the phrase “the at least pair of links, the load balancer element” should be changed to “the at least a pair of links, the load balancer assembly,” in line 9, the phrase “at least two outputs each operably coupled to one of the at least pair of links” should be changed to “at least two outputs, each operably coupled to a respective one of the at least a pair of links,” in line 10, the phrase “distribute to the at least one pair of links each a portion of the actuation force” should be changed to “distribute a portion of the actuation force to each of the at least a pair of links,” in line 11, the phrase “the load balancer” should be changed to “the load balancer assembly,” and in line 12, the phrase “the at least pair of links to cause operation of at least one of the pair of latches” should be changed to “the at least a pair of links to cause operation of at least one of the at least a pair of latches.”
In regards to claim 2, lines 1-5, each instance of the phrase “the load balancer element” should be changed to “the load balancer assembly,” in line 2, the phrase “the actuation” should be changed to “actuation,” and in lines 4 and 5, the phrase “the other one of the at least two links” should be changed to “another one of the at least a pair of links.”
In regards to claim 3, the claim should read as follows after the preamble: “wherein the load balancer assembly is configured to be guided relative to said housing in response to receiving the actuation force when pivoted relative to said housing to distribute said portion of the actuation force to each of the at least a pair of links.”
In regards to claim 4, lines 1 and 2, the phrase “in response to pivoting” should be changed to “in response to the pivoting,” in line 2, the phrase “the load balancer element” should be changed to “the load balancer assembly” and the phrase “the tension” should be changed to “tension,” and in line 4, the phrase “the pair of latches” should be changed to “the at least a pair of latches.”
In regards to claim 5, the claim should read as follows after the preamble: “the load balancer assembly including: a lever mounted to the housing at a pivot, such that the lever is pivotable about the pivot; an actuator mounting point on the lever at the input and connecting the lever to the actuator, the actuator for pivoting the lever about the pivot; and a load balancer element mounted on the lever at an axis and rotatable about the axis, such that each of the at least a pair of links is positioned on opposite sides of the axis at the two outputs, wherein each of the at least a pair of links couples to a corresponding one of the at least a pair of latches, wherein the operation of the actuator causes both pivoting of the lever about the pivot and rotation of the load balancer element about the axis while the at least a pair of latches are operated concurrently.” 
In regards to claim 9, line 2, the phrase “pivoting about the pivot” should be changed to “pivoting of the lever about the pivot.”
In regards to claim 10, lines 1 and 2, the phrase “said each of the respective pair of links” should be changed to “each of the at least a pair of links,” and in line 2, the phrase “said operation” should be changed to “said operation of the actuator.”
In regards to claim 12, lines 1 and 2, the phrase “the pair of latches” should be changed to “the at least a pair of latches,” and in line 2, the phrase “at least one of” should be changed to “one of.”
In regards to claim 14, lines 1 and 2, the phrase “the respective pair of links” should be changed to “the at least a pair of links.”
In regards to claim 16, lines 1 and 2, the phrase “the pair of links” should be changed to “the at least a pair of links,” and in line 2, the phrase “the load balancer element” should be changed to “the load balancer assembly.”
In regards to claim 18, line 6, the word “translating” should be changed to “guiding,” and in line 10, the phrase “said rotating” should be changed to “said rotation of the load balancer element.”
In regards to claim 19, lines 4 and 5, the phrase “for moving” should be changed to “for controlling movement of,” in line 9, the phrase “the actuation” should be changed to “actuation,” in line 10, the phrase “the two links” should be changed to “the at least two links,” and in line 11, the phrase “the other one of the two links” should be changed to “another one of the at last two links.”
In regards to claim 20, lines 3 and 4, the phrase “at least two outputs each operably coupled to one of the at least two links to distribute to the at least two links each a portion of the actuation force” should be changed to “at least two outputs, each operably coupled to a respective one of the at least two links to distribute a portion of the actuation force to each of the at least two links.”
Appropriate correction is required.
Claim Interpretation
In regards to claims 1 and 18, the preamble recites “a load balancing mechanism” with the controlling of at least a pair of latches and at least a pair of links being recited merely as an intended use, however, the body of the claim contains positive recitation of the at least a pair of latches and the at least a pair of links. Consequently, it cannot be determined whether applicant intends to claim the subcombination of the load balancing mechanism/method of operation of the load balancing mechanism or the load balancing mechanism in combination with the at least a pair of latches and the at least a pair of links.  In formulating an evaluation on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, the language in the preamble should be made consistent with the language of the body of the claims.  If the intent is to claim the subcombination, then the body of the claims must be amended to remove positive recitation of the combination.  Applicant’s intentions in regards to the scope of the claims must be clearly established by the claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 18, it is unclear what applicant intends to claim with the phrase “the actuator for sharing.”  For examination purposes, the claims will be given a broad interpretation.
In regards to claim 1, the claim includes inconsistent terminology.  Specifically, the claim includes variations of the phrase “at least a pair of latches,” “at least a pair of links,” and “the load balancer element,” and will be examined with the language set forth in the claim objection above.
Claim 2 recites the limitation "the actuation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 2, the relationship between the “at least two links” in claim 2 and the “at least a pair of links” of claim 1 is unclear from the claim language.  It is understood from the specification that the “at least two links” of claim 2 are equivalent to the “at least a pair of links” of claim 1, and will be examined as such.  Furthermore, the phrase “the other one” of the at least a pair of links” suggests that the at least at pair of links only includes two links and not more than one, as suggested by the phrase “at least.”  For examination purposes, the claim will be examined as reciting “another one” of the at least a pair of links, such that the claim language is consistent and has proper antecedent basis.  See claim objection above.
In regards to claim 3, the phrase “configured to translate” in addition to the phrase “and further configured to pivot,” suggests that the load balancer element moves linearly as well as pivoting, which is not supported by the specification.  The term “translate” seems to refer to the lever being guided on a track, and will be examined as such.  See claim objection above.
Claim 4 recites the limitation "the tension" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 5, the relationship between the lever, the actuator mounting point, and the load balancer element of claim 5 and the load balancer element of claim 1 is unclear from the claim language.  Based on the language of claim 1, specifically the portion referring to the input and output, it appears as though the “load balancer element” of claim 1 refers to the arm 45 and the lever 40 or a load balancer assembly.  Therefore, the load balancer assembly of claim 1 must include the lever, the actuator mounting point, and the load balancer element of claim 5, and will be examined as such.  See objections to claims 1-5 and 16 above.
In regards to claim 5, the relationship between the actuator mounting point of claim 5 and the input of claim 1 is unclear from the claim language.  It is understood from the specification that the actuator mounting point is at the input, and will be examined as such.  See claim objection above.
In regards to claim 5, the claim includes inconsistent terminology.  Specifically, the relationship between the lever pivoting in line 2, and the rotation of the lever in lines 5 and 10, is unclear from the claim language.  It is understood from the specification that the rotation of the lever is equivalent to the pivoting of the lever, and will be examined as such.  See claim objection above.
In regards to claim 5, the claim includes inconsistent terminology.  Specifically, the claim includes variations of the phrases “at least a pair of latches” and “at least a pair of links.”   The claim will be examined with the language set forth in the claim objection above.
In regards to claims 10, 12, 14, and 16, the claims include terminology inconsistent with claim 1.  Specifically, the claims include variations of the phrases “at least a pair of latches” and “at least a pair of links,” and will be examined with the language set forth in the claim objections above.
In regards to claim 10, it is unclear to which operation of claim 1 the phrase “during said operation” refers.  For examination purposes, the claim will be examined as reciting that the operation refers to the operation of the actuator.  See claim objection above.
In regards to claim 12, it is unclear how the at least a pair of latches is located on both a secondary door and a primary door, as suggested by the phrase “at least one of a secondary door of the vehicle and a primary door of the vehicle.”  It is understood from the specification and the drawings that the at least a pair of latches is located on a single door, not two doors simultaneously, and will be examined as such.  See claim objection above.
In regards to claim 13, the claim refers to both the primary and second doors, however, the primary and secondary doors are recited in the alternative in claim 12.
In regards to claim 18, the phrase “translating a load balancer element” in addition to the phrase “allowing rotation of the load balancer element,” suggests that the load balancer element moves linearly as well as rotates, which is not supported by the specification.  The term “translate” seems to refer to the lever or arm via the lever being guided on a track, and will be examined as such.  See claim objection above.
In regards to claim 19, lines 4 and 5, the phrase “for moving the closure member” suggests that the links move the closure member or door, which is not supported by the specification and is not consistent with the preamble of the claim “a system for controlling movement of a closure member.”  For examination purposes, the claim will be examined with language consistent with the preamble.  See claim objection above.
Claim 19 recites the limitation "the actuation" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 19, the claim includes inconsistent terminology.  Specifically, the claim includes variations on the phrase “at least two links,” and will be examined with the language set forth in the claim objection above.
In regards to claim 19, line 11, the phrase “the other one” of the at least two links” suggests that the at least two links only includes two links and not more than one, as suggested by the phrase “at least.”  For examination purposes, the claim will be examined as reciting “another one” of the at least two links, such that the claim language is consistent and has proper antecedent basis.  See claim objection above.
In regards to claims 8, 9, and 20, these claims are rejected under 35 U.S.C. 112(b) because they depend from claims 1 and 19.
Claim Rejections - 35 USC § 102
32.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


33.	Claim(s) 1-3, 5, 8, 10, 12-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zindler (US Pub. No. 2018/0038139).
34.	In regards to claim 1, Zindler discloses a load balancing mechanism for controlling concurrent operation of at least a pair of latches 50 and 52 of a vehicle via a respective at least a pair of links 76 and 78 connecting the at least a pair of latches to an actuator 46, the actuator for sharing by the at least a pair of latches, the load balancing mechanism comprising: a housing 74 for connecting to a body 26 of the vehicle; and a load balancer assembly 80, 96, 94 movably mounted to the housing and operably interposed between the actuator and the at least a pair of links, the load balancer assembly having an input 82 operably coupled to the actuator to receive an actuation force from the actuator and at least two outputs 88, 98 and 90, 100, each operably coupled to a respective one of the at least a pair of links to distribute a portion of the actuation force to each of the at least a pair of links; wherein operation of the actuator causes operation of the load balancer assembly for driving the at least a pair of links to cause operation of at least one of the at least a pair of latches (Paragraph 32).
35.	In regards to claim 2, Zindler discloses that the load balancer assembly is configured to allow for a variation in actuation travels between the at least pair of links in response to a resistance of one of the at least a pair links acting on the load balancer assembly being different than a resistance of another one of the at least a pair links acting on the load balancer assembly (the load balancer assembly is capable of allowing in variation in actuation based on the differing lengths of the links, see Figure 4, and their locations connected to the load balancer assembly on either side of pivot 72).
36.	In regards to claim 3, Zindler discloses that the load balancer assembly is configured to be guided (guided by pivot 72 to pivot) relative to said housing in response to receiving the actuation force when pivoted relative to said housing to distribute said portion of the actuation force to each of the at least a pair of links (Paragraph 32).
37.	In regards to claim 5, Zindler discloses that the load balancer assembly including: a lever 80 mounted to the housing at a pivot 72, such that the lever is pivotable about the pivot; an actuator mounting point 84 on the lever at the input and connecting the lever to the actuator, the actuator for pivoting the lever about the pivot; and a load balancer element 96 mounted on the lever at an axis (axis extending through pivot 72) and rotatable about the axis, such that each of the at least a pair of links is positioned on opposite sides of the axis at the two outputs (Figure 4), wherein each of the at least a pair of links couples to a corresponding one of the at least a pair of latches, wherein the operation of the actuator causes both pivoting of the lever about the pivot and rotation of the load balancer element about the axis while the at least a pair of latches are operated concurrently (Paragraph 32).
38.	In regards to claim 8, Zindler discloses that the load balancer element is an arm (Figures 4 and 5).
39.	In regards to claim 10, Zindler discloses that each of the at least a pair of links have different travel lengths during said operation of the actuator (the links having differing lengths, Figure 4).
40.	In regards to claims 12 and 13, Zindler discloses that the at least a pair of latches are mounted on a secondary door 26.
41.	In regards to claim 14, Zindler discloses that the at least a pair of links are cables (Figures 4 and 5).
42.	In regards to claim 16, Zindler discloses that the at least a pair of links extend away from the load balancer assembly and within the housing without bending (Figure 4).
43.	In regards to claim 18, Zindler discloses a method of operation of a load balancing mechanism, the load balancing mechanism for controlling concurrent operation of a pair of latches 50 and 52 of a vehicle via a pair of links 76 and 78 connecting the pair of latches to an actuator 46, the actuator for sharing by the pair of latches, the method comprising the steps of: actuating the actuator (Paragraph 32); guiding a load balancer element 80, 96, 94 in response to actuating the actuator (guiding to pivot about pivot 72); allowing rotation of the load balancer element about an axis (axis extending through the pivot 72) due to a resistance imparted by the pair of links on the load balancer element (the links impart a resistance on the load balancer element to urge the load balancer element to the position in Figure 4, while allowing rotation of the load balancer element by their structure and connection to the actuator, when the actuator is operated to overcome the resistance of the links by pulling them); and operating the pair of latches are concurrently by the pair of links coupled to the load balancer element during said rotation of the load balancer element (Paragraph 32).
44.	In regards to claim 19, Zindler discloses a system for controlling movement of a closure member 26, the system including: an actuator 46; at least two links 76 and 78, each operably coupled to an actuatable closure device 50 and 52 for controlling movement of the closure member in response to actuation of a respective one of the at least two links; and a load balancing mechanism 80, 94, 96 coupled to the actuator and the at least two links, the load balancing mechanism configured to actuate the at least two links in response to actuation of the actuator and allow for a variation in actuation travels between the at least two links in response to a resistance of one of the at least two links acting on the load balancing mechanism being different than a resistance of another one of the at least two links acting on the load balancing mechanism (the load balancer assembly is capable of allowing in variation in actuation based on the differing lengths of the links, see Figure 4, and their locations connected to the load balancer assembly on either side of pivot 72).
45.	In regards to claim 20, Zindler discloses that the load balancing mechanism comprises an input 82 to receive an actuation force from the actuator acting on the load balancing mechanism and at least two outputs 88, 98 and 90, 100, each operably coupled to a respective one of the at least two links to distribute a portion of the actuation force to each of the at least two links (Paragraph 32).
Claim Rejections - 35 USC § 103
46.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

47.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
48.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zindler (US Pub. No. 2018/0038139) in Margheritti (US-7810853).  Zindler discloses the load balancing mechanism as applied to claims 1-3 and 5, but fails to disclose a track of the housing for guiding the pivoting the lever about the pivot.  Margheritti teaches a housing 8 having a track 45 for guiding pivoting of a component 11 about a pivot 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a track in the housing of Zindler in order to guide the pivoting of the lever, thereby ensuring its proper movement.
49.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zindler (US Pub. No. 2018/0038139) in Sawajiri (US-7182392).  Zindler discloses the load balancing mechanism as applied to claims 1-3 and 5, but fails to disclose that the actuator is connected to the actuator mounting point by a cable.  Sawajiri teaches an actuator 28 connected to a component 27 at a point by a cable 29.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize a cable connection between the actuator of Zindler and the lever since the use of a cable would still provide a mechanical connection between the actuator and the lever, thereby, yielding the predictable result of moving the lever in response to movement of the actuator.
Allowable Subject Matter
50.	Claims 4 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
51.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 4 and 11.
52.	In regards to claim 4, Zindler (US Pub. No. 2018/0038139) fails to disclose that the operation of at least one of the at least a pair of latches is a cinching operation.  The operation of the at least one of the at least a pair of latches of Zindler is a releasing or unlatching operation.  The examiner can find no motivation to modify the device of Zindler without employing improper hindsight reasoning and without destroying the intended operation of the device.
53.	In regards to claim 11, Zindler (US Pub. No. 2018/0038139) fails to disclose that the axis on the lever is positioned between the pivot and the actuator mounting point.  The axis of Zindler is coincident with the pivot, and therefore, is not positioned between the pivot and the actuator mounting point.  The examiner can find no motivation to modify the device of Zindler without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
54.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 30, 2022